DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/822,965, filed 03/18/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,343,525 B2 in view Li et al. US 2018/0316929 A1, hereafter Li.

Instant Application No. 17/731,144
Claim 1
U.S. Patent No. 11,343,525 B2
Claim 1
A method of video encoding, comprising: 
A method of video decoding in a decoder, comprising:
determining a plurality of first sub-block motion vectors for a plurality of sub-blocks of a current block according to an affine model for the current block and a plurality of control point motion vectors of the affine model for the current block; 
determining a plurality of first sub-block motion vectors for a plurality of sub-blocks of a current block according to an affine model for the current block and a plurality of control point motion vectors of the affine model for the current block; 
-
determining a first target range along a first coordinate direction for the current block; 
determining a plurality of second sub-block motion vectors by respectively constraining the plurality of first sub-block motion vectors according to a first target range, the first target range limiting first coordinate direction components of the plurality of second sub-block motion vectors; 
determining a plurality of second sub-block motion vectors by respectively constraining the plurality of first sub-block motion vectors according to the first target range, the first target range limiting first coordinate direction components of the plurality of second sub-block motion vectors; 
determining a set of gradient values associated with a current sample location in a current sub-block from the plurality of sub-blocks according to a reference sub-block identified by a current second sub-block motion vector that corresponds to the current sub-block from the plurality of second sub-block motion vectors; 
determining a set of gradient values associated with a current sample location in a current sub-block from the plurality of sub-blocks according to a reference sub-block identified by a current second sub-block motion vector that corresponds to the current sub-block from the plurality of second sub-block motion vectors; 
determining a set of adjustment values associated with the current sample location according to the set of gradient values and an adjustment vector associated with the current sample location; and 
determining an adjustment vector associated with the current sample location according to the plurality of control point motion vectors of the affine model for the current block; determining a set of adjustment values associated with the current sample location according to the set of gradient values and the adjustment vector; and
generating a predicted sample associated with the current sample location according to a combination of a corresponding sample in the reference sub-block and the set of adjustment values.
generating a predicted sample associated with the current sample location according to a combination of a corresponding sample in the reference sub-block and the set of adjustment values.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the issued patent in that the instant application encodes instead of decode.  However, encoding and decoding are inverse operations, which is well known in the art as disclosed by Li (source device 12 that provides encoded video data to be decoded at a later time by a destination device 14) [0032], which is in the same field of endeavor.
	In regard to claims 2-12 of the instant application, these claims are rejected as being unpatentable over claims 2-12 respectively of the issued patent.

	Regarding apparatus claims 13-18, the double patenting analysis applied to method claims 1, 2, 6-9 above can be applied to the apparatus language of claims 13-18 with respect to 13-18 of the issued patent.

	Regarding non-transitory computer readable mediums claim 19 and 20, the double patenting analysis applied to method claims 1 and 6 above can be applied to the computer readable medium language of claim 19 and 20 with respect to claims 19 and 20 of the issued patent.

Allowable Subject Matter
Claims 1-20 are allowed.  The prior art, individually or in combination, fails to disclose the specifics of the predicted sample generating required by the claim language.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. US 2017/0347116 A1 dislcoses using an affine motion model for a block current being encoded

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485